234 F.2d 659
Herbert Eugene CHESTER, Appellant,v.UNITED STATES of America, Appellee.
No. 12754.
United States Court of Appeals Sixth Circuit.
June 12, 1956.

James O. Noland, Clarksville, Tenn., for appellant.
Fred Elledge, Jr., Nashville, Tenn., for appellee.
Before SIMONS, Chief Judge, and ALLEN and MILLER, Circuit Judges.
PER CURIAM.


1
Upon consideration of an appeal of the above-named appellant from the order of the district court for the Middle District of Tennessee, overruling the appellant's motion for the suppression of evidence and a judgment of acquittal, we find no basis in the record for the granting of such order and the judgment below is hereby affirmed.